Exhibit 10.34

DEFERRED STOCK AGREEMENT

For [Number of shares] Restricted Stock Units

Issued Pursuant To The Cooper Companies, Inc.

2007 Long Term Incentive Plan (“The Plan”)

THIS CERTIFIES that on [date of grant] [Name] (the “Holder”) was granted [Number
of shares ([# of shares])] shares of the common stock, par value $.10 per share,
of The Cooper Companies, Inc. (the “Company”) on a deferred basis and upon and
subject to the following terms and conditions (the “Deferred Stock”).

Unless otherwise indicated herein to the contrary, capitalized terms used in
this Deferred Stock Agreement shall have the same meanings as set forth in the
Plan.

1. Deferred Stock. Subject to the terms of this Agreement and the Plan, Holder
is hereby awarded the right to receive the Deferred Stock as it vests as
provided in Section 3 hereof. Unless and until the Shares are actually issued
and delivered to the Holder, the Holder shall not by reason of being granted the
Deferred Stock be deemed to be a shareholder of the Company. Accordingly, the
Holder shall not have any rights to vote any Shares subject to the Deferred
Stock, or to receive dividends or any other rights of a shareholder until such
Shares have been issued to the Holder.

2. Shares. Once vested the Company shall cause that number of Shares equal to
the vested portion of the Deferred Stock to either (i) be issued and a stock
certificate or certificates representing the Deferred Stock to be registered in
the Holder’s name, or (ii) held in book entry form.

3. Vesting. The Deferred Stock will vest as follows:

(a) one-fourth shall vest on January     , [15 months from date of grant];

(b) one-fourth shall vest on January     , [27 months from date of grant];

(c) one-fourth shall vest on January     , [39 months from date of grant];

(d) one-fourth shall vest on January     , [51 months from date of grant].

4. Termination of Employment. In the event that Holder ceases to be employed by
or a consultant of the Company any Deferred Stock which has not yet vested shall
be forfeited and cancelled, and Holder shall have no further right, title or
interest with respect to such Deferred Stock.

5. Limit on Transfer. Holder may not sell, transfer, pledge or assign the
Deferred Stock. Once the Deferred Stock becomes vested pursuant to Section 3
hereof, Holder shall have full ownership rights with respect all Shares
delivered upon satisfaction of Holder’s Deferred Stock rights.

6. Representations. The Committee may require Holder to represent to and agree
with the Company in writing that Holder is acquiring the Shares for investment
purposes and without a view to distribution thereof. The Company may condition
the delivery of the Deferred Stock upon the listing, registration or
qualification of the Shares upon a securities exchange or under applicable
securities laws. The Shares shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Stock is then listed and any applicable Federal or state
securities law. The Company may cause a legend to be put on each certificate
representing Shares to reflect any of the provisions of this Section 6.

 

1



--------------------------------------------------------------------------------

7. Continuation of Employment not Implied. Nothing contained in the Plan or this
Agreement shall confer upon Holder the right to continue as an employee or
consultant of the Company or one of its affiliates, nor shall be interpreted to
interfere with or limit in any way the right of the Company to terminate
Holder’s employment or consultancy at any time, with or without Cause.

Nothing contained in the Plan or this Agreement shall form part of the
Employee’s entitlement to remuneration and benefits in terms of his or her
employment or affect the Employee’s terms and conditions of employment.

8. Merger, Reorganization, Etc. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split or other such
change in corporate structure affecting the Deferred Stock, an equitable
adjustment shall be made in the number of Shares subject to the Deferred Stock;
provided that the number of Shares of Deferred Stock shall always be a whole
number.

9. Withholding. The Company will deduct and withhold Shares otherwise to be
delivered as Deferred Stock with a Fair Market Value equal to the minimum amount
of applicable tax withholding arising from the receipt or vesting of the
Deferred Stock.

10. Amendments. The Board, with the consent of Holder, may amend at any time or
from time to time the terms and conditions of this Deferred Stock Agreement.

11. Data Protection and Personal Data. The Holder acknowledges and consents to
the collection, use, processing and transfer of personal data as described in
this paragraph. The Company, and any Subsidiary or any Affiliate, may hold
certain personal information regarding Holder, including Holder’s name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, any shares
of stock awarded, cancelled, purchased, vested, unvested or outstanding in
Holder’s favor, for the purpose of managing and administering the Plan (“Data”).
The Company, and any Subsidiary or any Affiliate, will transfer Data to any
third parties assisting the Company, Subsidiary or Affiliate in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere, such as the United
States. Holder authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Holder’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on Holder’s behalf to a
broker or other third party with whom Holder may elect to deposit any shares of
stock acquired pursuant to the Plan. Holder may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company and its Subsidiaries or Affiliates; however,
withdrawing the consent may affect Holder’s ability to participate in the Plan.

By signing this Agreement, the Employee acknowledges and agrees that:

 

  a. the Company and any group companies or affiliates are permitted to hold and
process personal (and sensitive) information and data about the Employee as part
of their personnel and other business records and may use such information in
the course of its business;

 

  b. they may disclose such information to third parties, including where they
are situated outside the European Economic Area, in the event that such
disclosure is in their view required for the proper conduct of their business;
and

 

  c. this paragraph applies to information held, used or disclosed in any
medium.

12. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Company or any officer of
the Company or the Committee or any member thereof, at the Company’s

 

2



--------------------------------------------------------------------------------

offices at 6140 Stoneridge Mall Road, Suite 590, Pleasanton, CA 94588, or at
such other address as the Company, or any other such person, by notice to Holder
may designate from time to time, and to Holder at Holder’s address as set forth
below, or such other address as Holder by notice to the Company may designate in
writing from time to time. Notices shall be effective upon receipt.

13. Governing Law. This Agreement shall be governed by the laws of the State of
California, except to the extent preempted by Federal law.

14. Incorporation of the Plan; Interpretations. This Agreement is entered into
pursuant to, and is subject to all of the terms and conditions of the Plan, the
terms, conditions and definitions of which are hereby incorporated as though set
forth at length, and the receipt of a copy of which Holder hereby acknowledges
by his signature below. A determination by the Committee as to any questions,
which may arise with respect to the interpretation of this Agreement or the
Plan, shall be final. The Committee may authorize and establish such rules,
regulations and revisions thereof not inconsistent with the provisions of the
Plan, as it may deem advisable.

15. Miscellaneous. The grant of Deferred Stock under the Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
deferred stock or benefits in lieu of deferred stock in the future. Future
grants of deferred stock, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of the grant, the number of shares of
deferred stock, and vesting provisions.

The Deferred Stock and this Deferred Stock Agreement are issued pursuant to, and
are subject to all of the terms and conditions of, the Plan, the terms,
conditions and definitions of which are hereby incorporated as though set forth
at length, and the receipt of a copy of which the Holder hereby acknowledges by
signing below. A determination by the Committee as to any questions which may
arise with respect to the interpretation of the provisions of the Deferred Stock
or of the Plan shall be final. The Committee may authorize and establish such
rules, regulations and revisions thereof not inconsistent with the provisions of
the Plan, as it may deem advisable.

~ Signature Page Follows ~

 

3



--------------------------------------------------------------------------------

WITNESS the signatures of the Company’s duly authorized officers and the Holder.

 

THE COOPER COMPANIES, INC. By:  

 

  Carol R. Kaufman   Sr. Vice President of Legal Affairs,   Secretary and Chief
Administrative Officer

 

ATTEST: By:  

 

  Daniel G. McBride   Vice President and General Counsel ACCEPTED: By:  

 

  [name]   [Address 1]   [Address 2]

 

4